FILED
                             NOT FOR PUBLICATION                             JUN 02 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HENDRIK TANGKE,                                  No. 08-70755

               Petitioner,                       Agency No. A078-020-261

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Hendrik Tangke, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) removal order and denying his motion to remand. We

have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law, Bui


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. INS, 76 F.3d 268, 269 (9th Cir. 1996), and we review for abuse of discretion the

BIA’s denial of a motion to remand, de Jesus Melendez v. Gonzales, 503 F.3d
1019, 1023 (9th Cir. 2007). We deny the petition for review.

      Contrary to Tangke’s contention, the IJ did not err by failing to advise him

that he could apply for asylum, withholding of removal, or relief under the

Convention Against Torture. The IJ considered Tangke’s testimony regarding his

past difficulties in Indonesia and concluded that Tangke had not demonstrated a

reasonable possibility that he was eligible for relief. See Bui, 76 F.3d at 270 (IJ

must inform an alien of his “apparent eligibility” to apply for relief when there is a

reasonable possibility that he may be eligible for relief); 8 C.F.R. § 1240.11(a)(2).

Moreover, Tangke did not express a fear of persecution or harm in returning to

Indonesia. See 8 C.F.R. § 1240.11(c)(1).

      The BIA did not abuse its discretion by denying Tangke’s motion to remand

on the ground that Tangke failed to set forth a prima facie case for relief. See

Ordonez v. INS, 345 F.3d 777, 785 (9th Cir. 2003) (to establish a prima facie case,

the evidence must reveal a reasonable likelihood that the statutory requirements for

relief have been satisfied).

      PETITION FOR REVIEW DENIED.




                                           2                                    08-70755